Citation Nr: 1701747	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cancer of the left kidney, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from August July 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a January 2016 decision and remand, the Board denied service connection for cancer of the left kidney, to include as due to herbicide exposure.  The Board also remanded the claims for (1) service connection for skin cancer, to include as due to herbicide exposure; (2) service connection for stomach cancer, to include as due to herbicide exposure; (3) an initial evaluation in excess of 10 percent for type II diabetes mellitus, (4) an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity; and (5) an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

The Veteran appealed the denial of service connection for cancer of the left kidney, to include as due to herbicide exposure to the Court of Appeals for Veterans Claims (CAVC).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR), leaving undisturbed the claims that had been remanded.  An Order of the Court dated in September 2016, granted the motion and remanded the case to the Board.

The Board notes that the development ordered in the January 2016 remand pertaining to the issues of (1) service connection for skin cancer, to include as due to herbicide exposure; (2) service connection for stomach cancer, to include as due to herbicide exposure; (3) an initial evaluation in excess of 10 percent for type II diabetes mellitus, (4) an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity; and (5) an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity has not been completed.  Thus, those claims have not been returned to the Board for adjudication and the issues will not be discussed at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 JMR indicated that the Board had failed to comply with VA's duty to assist in obtaining the Veteran's complete private treatment records pertaining to his kidney disorder. 

As specifically addressed in the JMR, the Veteran's July 2012 application for compensation benefits indicated that he had been receiving treatment from 
Dr. G. W. since March 2011.  In a July 2011 VA treatment record, it was noted that the Veteran had an appointment with Dr. G. W. on July 22, 2011, including a repeat ultrasound of his kidney.  In a September 2011 Statement in Support of Claim, the Veteran subsequently submitted records from Dr. G. W. dated August 8, 2011, and August 11, 2011.  An April 2012 VA record noted that the Veteran was seen by 
Dr. G. W. in August 2011 and that he was scheduled for a follow-up visit with him in the near future.  

Upon review of the evidence currently of record, the Board finds that there are no other records from Dr. G. W. in the claims file other than the August 8, 2011, and August 11, 2011 records.  The claims file is also devoid of any records showing an attempt by VA to obtain additional records from this physician.  Since the Veteran reported that he was in the care of Dr. G. W. since March 2011, a remand is warranted in other for VA to comply with the duty to assist and obtain a complete copy of Dr. G. W's records.  38 C.F.R. § 3.159(c).

Further, the September 2016 JMR noted that the Board had failed to provide adequate reasons or bases with regard to its consideration of A. Z.'s May 1990 report.  The Board notes that this will be addressed once the development below has been completed and the case is returned to the Board.   

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in an attempt to secure his outstanding private treatment records from 
Dr. G. W.  Advise the Veteran that he may submit his outstanding private treatment records if he so chooses.

2.  Attempt to obtain and associate with the claims file all private treatment records from Dr. G. W. since March 2011, except for records dated August 8, 2011 and August 11, 2011.  If a negative response is received from 
Dr. G. W. treatment facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

3.  Obtain updated VA treatment records and associate them with the electronic claims file.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




